Citation Nr: 0726594	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from November 1964 to 
October 1966.  The veteran served in Vietnam from September 
30, 1965 to October 12, 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.

Establishing service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran claims to be suffering from PTSD as a result of 
his service in Vietnam.  The veteran's personnel records and 
DD-214 reflect his military occupational specialty (MOS) as a 
"general warehouseman."  

In this case, there is no evidence in the record indicating 
that the veteran engaged in combat with the enemy.  Service 
personnel records show that the veteran served in Vietnam for 
13 months and was awarded the National Defense Service Medal, 
the Vietnam Service medal, the Vietnam Campaign Medal, the 
Army Commendation Medal and the Sharpshooter Badge and Rifle 
Award; however, the evidence does not show that any medal was 
awarded that would signify participation in combat.  Where VA 
determines that the veteran did not engage in combat with the 
enemy, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
his testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

Throughout the pendency of his appeal, the veteran has 
pointed to several different stressful events.  Specifically, 
in an April 2004 response to a PTSD questionnaire, the 
veteran described a fall during basic training, and noted 
that he was unable to finish basic training with his company.  
In April 2005, the veteran again submitted his response to 
the PTSD questionnaire, where he noted that he was assigned 
to Company B, 1st S&T BN 1st Infantry Division USARV APO 
96345, Lai Kai, Vietnam from September 1965 to October 1966.  
He noted that the main headquarters were in Bin Wae, and 
reported that his special duty assignment was moving supplies 
and fuel.  Specifically, the veteran stated that supplies and 
fuel were convoyed in, and he had to move the supplies to 
other outfits in the company and into the field.  The veteran 
noted that this was very dangerous because there were 
instances of transport vehicles being blown up.  Other 
stressful incidents described by the veteran included being 
in a foxhole with three other soldiers, and he noted that 
when one of them would go to sleep while on watch, the 
veteran would have to wake him up.  The veteran also 
described an incident where his convoy broke down and the 
wrecker that was supposed to pick him up went by his truck 
and he was left out it the middle of nowhere, with snipers 
shooting at him, and it was an hour and a half before the 
wrecker came back to get him.

The veteran also mentioned perimeter patrols as a stressful 
event.  The veteran stated that these perimeter patrols 
included being in the jungle and never knowing when he might 
be ambushed or step on a mine and be killed or wounded.  He 
also mentioned that while doing perimeter patrols, he saw 
other soldiers being blown up by stepping on mines and being 
shot and killed or wounded.  The veteran also reported that 
on patrols he helped pick up bodies and put them into body 
bags to be sent home and helped take the bodies to 
helicopters.  During these patrols, the veteran reported that 
he served with L.U. from Exeter, Nebraska; J.I. from 
Marceline, MO.; R.T. deceased after he returned home; SSGT B. 
from Hussey, Hawaii; Pvt. Prather from Tenn., and Pfc. 
Nugent.

The veteran also described an incident that occurred 52 days 
before leaving Vietnam involving a mortar attack that 
destroyed his unit's trucks and jeeps.  The veteran stated 
that shrapnel went through his tent and army cot and noted 
that his army cot ended up with a huge hole in it.  He 
reported that during this attack his unit was under cover in 
the bunkers.

In this case, although the veteran describes several 
stressful events that occurred during his time in Vietnam, 
none of these events has been independently verified based on 
the evidence of record.  To date, the veteran has identified 
no specific stressful information that allows for effective 
research.  

However, as discussed above, on his April 2005 PTSD 
questionnaire, the veteran referenced numerous fellow service 
members, whom he alleges also participated in perimeter 
patrols, where the veteran claims he witnessed fellow service 
members being blown up by land mines.  In this case, because 
the veteran has identified fellow service members who might 
be able to corroborate his stressor event(s), the Board will 
remand to give the veteran opportunity to augment his claim.

In addition, although outpatient treatment records from the 
Columbia VA Medical Center (VAMC) contain a diagnosis of 
PTSD, the diagnosis is based on the assumption that the 
veteran participated in combat in Vietnam.  As such, there is 
no confirmed diagnosis of PTSD based on a verified stressor 
event.  Specifically, at an April 2005 Bio-psychosocial 
assessment, the staff psychologist diagnosed the veteran with 
PTSD, stating that he experienced recurrent, intrusive and 
distressing recollections, as well as nightmares of his 
combat experience, and noted that at times, he feels he is 
reliving the experience.  The veteran should therefore be 
scheduled to undergo a VA examination for the purpose of 
determining whether any verified in-service stressor is 
sufficient to support a diagnosis of PTSD.  Such examination 
must include psychological testing.  

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2006).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the AOJ should 
provide the veteran with notification 
regarding the criteria for assigning 
disability ratings and for awarding of an 
effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

2.  The AOJ should contact the veteran 
and request that he provide details 
regarding any specific claimed stressor 
incidents.  Dates, places and units 
involved in any stressor event should be 
identified by the veteran.  Specifically, 
the veteran should be asked to confirm 
the date and location of the mortar 
attack where shrapnel went through his 
tent and left a hole in his cot, and the 
details of the perimeter patrols he 
participated in, including his fellow 
service members' names, home towns and 
addresses to the best of his knowledge.  
The veteran should be given opportunity 
to contact L.U. from Exeter, Nebraska, 
J.I. from Marceline, MO., SSGT B. from 
Hussey, Hawaii, Pvt. Prather from Tenn., 
and Pfc. Nugent to obtain corroborating 
information.

3.  The AOJ should then take the steps 
necessary to attempt to corroborate any 
specific stressor(s) identified by the 
veteran.  Specifically, the AOJ should 
contact the service department or other 
appropriate agency and ask for research 
of unit histories or other unit records, 
daily journals, operational reports, and 
casualty records for Company B, 1st S&T 
BN 1st Infantry Division USARV APO 96345, 
Lai Kai that might serve to independently 
verify the veteran's alleged stressful 
experiences.  A records search should 
encompass the time period beginning about 
August 15, 1966, and ending about October 
15, 1966, or any other period 
specifically identified by the veteran.  
If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.

4.  Schedule the veteran for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
determining whether the veteran in fact 
experiences PTSD as a consequence of a 
stressful event in service.  A 
psychiatrist should be asked to review 
the record, including the results of 
psychological testing, examine the 
veteran, and provide an opinion as to 
whether the veteran has PTSD related to 
any in-service experience.  The specific 
stressor(s) relied on to make any such 
diagnosis should be identified.

5.  Thereafter, re-adjudicate the claim 
on appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

